          Case 3:20-cv-00550-JWD-RLB                   Document 25          12/11/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

GLENN DAMOND (#1200123529)
                                                                       CIVIL ACTION
VERSUS
                                                                       NO. 20-550-JWD-RLB
SID J. GAUTREAUX, ET AL.
                                                   OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 23) dated November 16, 2020, to which an

objection was filed and considered (Doc. 24);

        IT IS ORDERED that this action shall be dismissed, with prejudice, for failure to state

a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A 1.

        IT IS FURTHER ORDERED that all pending motions (R. Docs. 3, 4, 5, 8, 9, 11, 17,

20, 21 and 22) are denied as moot.

        Signed in Baton Rouge, Louisiana, on December 11, 2020.


                                                           S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.”
